COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )
SOCORRO ORNELAS,
INDIVIDUALLY          )
AND ON BEHALF OF CYNTHIA
ORNELAS,  )     
A MINOR CHILD,                                               )                    No. 
08-02-00171-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                    327th District Court
                                                                              )
HOUSING AUTHORITY OF THE
CITY            )                 of El Paso County, Texas
OF EL PASO,                                                       )
                                          )                        (TC# 2001-259)
                                                                              )
 
 
O
P I N I O N
 
The opinion issued
on September 19, 2002 is withdrawn and the following is issued in its stead.
In
the opinion issued on September 19, 2002, the Court dismissed the appeal for
want of prosecution because Appellant failed to file a brief.  The parties have filed joint motions to
reconsider and to dismiss the appeal as interlocutory.  We grant the joint motion to reconsider and
withdraw our prior opinion and judgment. 
Further, we grant the joint motion to dismiss the appeal as
interlocutory and dismiss the appeal for want of jurisdiction.
The
parties agree that the trial court=s
judgment is not a final one.  It is well
established that appellate courts generally have jurisdiction over final
judgments and such interlocutory orders as the 




legislature
deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. ' 51.012 (Vernon 1997) and ' 51.014 (Vernon Supp. 2002); Ruiz
v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no writ).  Therefore, we dismiss this interlocutory
appeal for want of jurisdiction.  See
Pennzoil Company v. Arnold Oil Company, Inc., 30 S.W.3d 494, 498
(Tex.App.--San Antonio 2000, orig. proceeding).
 
 
October 23, 2002
                                                                         
ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)